Citation Nr: 0031711	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had recognized active service from June 26, 1974, 
to March 30, 1980, and unrecognized active service from March 
31, 1980, to September 16, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case for additional development in 
January 2000.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing examinations or 
obtaining medical opinions when necessary for a decision on 
the claim.  

In the January 2000 remand order the Board requested the RO 
obtain medical opinions to ascertain the nature, severity, 
and permanence of all of the veteran's current disabilities.  
Although the veteran received VA examinations, the March 2000 
general medical examiner did not discuss the permanence of 
his disabilities or provide opinions as to the degree of 
inference with his ability to obtain and maintain gainful 
employment caused by these disorders.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds the case must be remanded for 
additional development.

In addition, the March 2000 VA general medical examiner noted 
the veteran had ill defined densities on his lung and that 
further evaluation was required.  Subsequent VA medical 
records show the veteran underwent a computed tomography (CT) 
scan of the chest in April 2000 which revealed possible old 
granulomatous disease but the significance of that finding 
has not been addressed.  It was also noted that testing in 
July 1998 was suspicious of transitional cell carcinoma; 
however, the significance of that finding was not discussed.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his current disabilities and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran's claims file should be 
returned to the March 2000 VA general 
medical examiner, if available, for an 
opinion as to the permanence of each of 
the present disabilities and for an 
opinion as to the degree of inference 
with the ability to obtain and maintain 
gainful employment caused by these 
disorders.

If the March 2000 examiner is 
unavailable, the claims file should be 
reviewed by an appropriate VA physician 
for the required opinions.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to any examination.  A complete 
rationale for the opinions given should 
be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.  
All notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 should be 
completed.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


